


Exhibit 10.2

EXECUTION COPY

Credit Agreement
Dated as of August 23, 2005

     CREDIT AGREEMENT dated as of August 23, 2005 among Avon Products, Inc., a
New York corporation (“API”), Avon Capital Corporation, a Delaware corporation
(“ACC” and collectively with API, the “Borrowers”), and Citibank, N.A.
(“Citibank”). Capitalized terms not otherwise defined in this Agreement shall
have the same meanings as specified therefor in the Amended and Restated
$600,000,000 Revolving Credit and Competitive Advance Facility Agreement dated
as of May 1, 2001 (as in effect on the date hereof, the “Existing Credit
Agreement”) among the Borrowers, the Additional Borrowers, the lenders party
thereto, and The Chase Manhattan Bank, as administrative agent for such lenders.

     SECTION 1. The Advances. (a) Citibank hereby agrees, on the terms and
conditions hereinafter set forth, to make advances (each, an “Advance”)
denominated in U.S. dollars to the Borrowers from time to time on any Business
Day during the period from the date of this Agreement to (but not including) the
Termination Date in an aggregate principal amount not to exceed $200,000,000
(the “Facility”). Each Advance shall be made at the same time and in the same
principal amount as borrowings under the credit agreement to be entered into on
the date hereof with Bank of America, N.A. (the “Bank of America Facility”),
which credit agreement shall be identical in all material respects to this
Agreement and shall provide for a committed revolving credit facility to be made
available to the Borrowers in the same amount and on the same terms and
conditions as the Facility. Within the limits of the unused portion of the
Facility in effect from time to time, any Borrower may borrow under this Section
1(a), prepay pursuant to Section 1(e) and reborrow under this Section 1(a).

     (b) A Borrower may request an Advance hereunder by giving notice thereof (a
“Notice of Borrowing”), not later than 10:30 A.M. (New York City time), (A) on
the Business Day of such Advance for Advances bearing interest by reference to
the Base Rate (as defined below) (“Base Rate Advances”) or (B) on the third
Business Days prior to such Advance for Advances bearing interest by reference
to LIBOR (“Eurodollar Rate Advances”), which Notice of Borrowing sets forth the
same information as is required to be included in comparable Revolving Credit
Loan Requests delivered under the Existing Credit Agreement and an additional
certification by the applicable Borrower that a borrowing under the Bank of
America Facility has been requested to be made at the same time and in the same
amount as the related Advance to be made hereunder by Citibank. Upon fulfillment
of the applicable conditions set forth in Sections 2, if applicable, and 3,
Citibank will make the proceeds of such Advance available to the Borrower
requesting such Advance at the account specified by such Borrower in the related
Notice of Borrowing. All Notices of Borrowing may be delivered by telephone and
confirmed in writing. For purposes of this Agreement, “Base Rate” means, for any
day, a fluctuating rate per annum in effect from time to time, which rate per
annum shall be equal to the highest of (a) the rate of interest publicly
announced by Citibank in New York, New York as its base rate in effect on such
day and (b) the sum of (i) ½ of 1% per annum and (ii) the Federal Funds Rate in
effect on such day. Further, for purposes of this Agreement, the definition of
“Interest Period” (as incorporated herein by reference) shall be deemed to mean
periods ending seven days, one month, two months or three months after (x) the
date of borrowing of the applicable Advance or (y) the last day of the preceding
Interest Period, subject to clauses (i), (iii) and (except in the case of an
Interest Period of seven days) (ii) of the definition of Interest Period set
forth in the Existing Credit Agreement.

     (c) The Facility shall be automatically terminated and each Borrower shall
repay to Citibank the aggregate principal amount of all outstanding Advances
made to it, together with accrued and unpaid interest thereon, on the earlier of
August 22, 2006 and the date of the termination of the

1



--------------------------------------------------------------------------------



Facility in full pursuant to Section 1 hereof or Article 8 of the Existing
Credit Agreement as incorporated by reference (the “Termination Date”). Upon the
issuance by API or any of its Subsidiaries of any debt security in the capital
markets with a maturity in excess of one year and in an amount of $100,000,000
or more, the Facility shall automatically reduce by an amount equal to 50% of
the net cash proceeds from any such issuance on the fifth Business Day after the
date of receipt by API or its Subsidiaries of such proceeds.

     (d) API may, upon at least three Business Days' notice to Citibank,
terminate in whole or reduce in part the unused portions of the Facility,
provided that the Facility shall be reduced on any date on which the Bank of
America Facility is being reduced by an amount equal to the amount of the
reduction of the Bank of America Facility being made on such date. The Borrowers
shall, on each date of a reduction in the Facility as set forth in Section 1(c)
above or this Section 1(d), repay the Advances in a principal amount equal to
the excess of the aggregate principal amount of the outstanding Advances over
the Facility as so reduced.

     (e) Either Borrower may, upon notice given to Citibank not later than 10:30
A.M. (New York City time) (i) on the date of the proposed prepayment, in the
case of a prepayment of Base Rate Advances or (ii) on the third Business Day
prior to the date of prepayment, in the case of a prepayment of Eurodollar Rate
Advances, in each case stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given such Borrower shall, prepay the
aggregate principal amount of the Advances specified in such notice, provided,
however, that the Borrowers shall prepay Advances outstanding hereunder on any
date on which outstanding advances are being prepaid under the Bank of America
Facility by an amount equal to the amount of the outstanding advances under the
Bank of America Facility being so prepaid on such date. All notices of
prepayment may be given by telephone confirmed in writing. All prepayments under
this Section 1(e) shall be made together with (i) accrued and unpaid interest to
the date of such prepayment on the principal amount so prepaid and (ii) in the
case of any such prepayment of a Eurodollar Rate Advance on a date other than
the last day of an Interest Period therefor, any amounts owing in respect of
Eurodollar Rate Advances pursuant to Section 4.03 of the Existing Credit
Agreement as incorporated herein by reference.

     (f) Each Borrower shall pay interest on the unpaid principal amount of each
Advance made to it from the date of such Advance until the principal amount
thereof is paid in full on the dates for payment specified for advances of the
same type under the Existing Credit Agreement and a rate per annum equal, in the
case of Base Rate Advances, to the Base Rate in effect from time to time and, in
the case of Eurodollar Rate Advances, to the sum of the Eurodollar LIBOR in
effect for the applicable Interest Period plus 0.20% per annum. Similarly, API
shall pay a facility fee on the Facility from the date of this Agreement to the
Termination Date at the rate of 0.05% per annum.

     (g) Each Borrower shall make each payment hereunder, irrespective of any
right of counterclaim or setoff, not later than 2:00 P.M. (New York City time)
on the day when due in U.S. dollars and in same day funds to Citibank at the
account of Citibank most recently specified in writing to the Borrowers by
Citibank. All computations of interest determined by reference to clause (a) of
the definition of “Base Rate” and of facility fees payable hereunder shall be
made on the basis of a year of 365 or 366 days, as the case may be, and all
other computations of interest payable hereunder shall be made on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable.

     (h) The proceeds of the Advances shall be available for general corporate
purposes, which shall include the use thereof, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of funding or making
payments on account of the purchase, redemption and retirement by API of any
shares of capital stock of API or any related option, warrant or similar right.

2



--------------------------------------------------------------------------------



     SECTION 2. Conditions Precedent to Effectiveness. This Agreement shall
become effective on the first date (the “Effective Date”) on which all of the
following conditions precedent have been satisfied:

>      (a) The conditions precedent to the closing date under Sections 6.01(a),
> 6.01(b)(i)(B)(2) and (4), 6.01(b)(i)(C), 6.01(b)(ii)(B)(2) and (4) and
> 6.01(b)(ii)(C) of the Existing Credit Agreement shall have been satisfied with
> respect to this Agreement as if such conditions precedent were set forth in
> full herein (with appropriate modifications to refer to Citibank, as the
> lender, the Facility and this Agreement).
> 
>      (b) Citibank shall have received written opinions, addressed to it, dated
> the Effective Date, from Gilbert L. Klemann, II, General Counsel of API, in
> substantially the form of Exhibit A to the this Agreement.

     SECTION 3. Conditions Precedent to Each Advance. The obligation of Citibank
to make an Advance shall be subject to the further conditions precedent that on
the date of such Advance and after giving effect thereto, each of the following
conditions precedent shall have been satisfied or waived in writing by Citibank
(and the acceptance by either Borrower of the proceeds of such Advance shall
constitute a representation and warranty by such Borrower that, on the date of
such Advance, such conditions have been satisfied or waived):

>      (a) the representations and warranties incorporated by reference into
> this Agreement from Section 5.01 of the Existing Credit Agreement (other than
> the representations and warranties contained in Sections 5.01(d)(ii) and
> 5.01(e) of the Existing Credit Agreement, as incorporated herein by reference,
> or any other representations or warranties that expressly relate to a date
> certain) are true and correct with the same effect as though such
> representations and warranties had been made at the time of such Advance;
> 
>       (b) no Default or an Event of Default shall have occurred and be
> continuing; and
> 
>      (c) a borrowing under the Bank of America Facility has been requested to
> be made at the same time and in the same amount as such Advance is to be made
> by Citibank.

     SECTION 4. Incorporation by Reference. (a) All of the terms and conditions
of the Existing Credit Agreement (including, without limitation, all
representations and warranties, covenants, events of default, increased costs,
taxes, capital adequacy, assignment and confidentiality provisions, and all
defined terms used therein and exhibits and schedules to the Existing Credit
Agreement referred to therein, but excluding Section 3.08 of the Existing Credit
Agreement, any references thereto, any reference in the Existing Credit
Agreement to the “Disclosed SEC Investigation” or the “Utilization Fee” and,
except as expressly otherwise set forth or incorporated herein by reference,
Article 6 of the Existing Credit Agreement) that are not otherwise expressly set
forth in this Agreement are specifically incorporated herein by reference with
the same force and effect as if the same were set out in this Agreement in full.
Except as otherwise provided herein, all references in such incorporated
provisions to the “Administrative Agent”, a “Bank” or the “Banks” or words of
similar import or to “this Agreement”, “hereof”, “hereto” or “hereunder” or
words of similar import shall, without further reference, mean and refer to
Citibank under this Agreement and to this Agreement, respectively; all
references in such incorporated provisions to “API”, “ACC”, a “Borrower” or the
“Borrowers” shall, without further reference, mean and refer to such Borrower
hereunder; all references in such incorporated provisions to a “Revolving Credit
Loan” or the “Revolving Credit Loans” or a “Borrowing” or words of similar
import shall, without further reference, mean and refer to an Advance or the
Advances, as appropriate, hereunder; all references in such incorporated
provisions to a “Commitment” or the “Total Commitment”

3



--------------------------------------------------------------------------------



shall, without further reference, mean and refer to the Facility hereunder; all
references in such incorporated provisions to the “Termination Date” shall,
without further reference, mean and refer to the Termination Date hereunder; all
references in such incorporated provisions to the date “December 31, 2000”
shall, without further reference, mean and refer to the date December 31, 2004;
all references in such incorporated provisions to “Schedule 5.01(e)” shall,
without further reference, mean and refer to Schedule 5.01(e) to this Agreement;
and all references in such incorporated provisions to “the date hereof” or words
of similar import shall, without further reference, mean and refer to the date
of this Agreement. Similarly, to the extent any word or phrase is defined in
this Agreement, any such word or phrase appearing in provisions so incorporated
by reference from the Existing Credit Agreement shall have the meaning given to
it in this Agreement. If any of the terms of the Existing Credit Agreement are
inconsistent with the terms of this Agreement, then the terms of this Agreement
shall be controlling. The incorporation by reference into this Agreement of the
terms and conditions of the Existing Credit Agreement is for convenience (i.e.,
economy of language) only, and this Agreement and the Existing Credit Agreement
shall at all times be, and be deemed to be and treated as, separate and distinct
loan obligations. The incorporation by reference into this Agreement of the
terms and conditions of the Existing Credit Agreement shall not be affected or
impaired by any subsequent amendment, expiration or termination of the Existing
Credit Agreement.

     (b) At the request of Citibank and with the consent of each Borrower (not
to be unreasonably withheld), this Agreement shall be amended and restated to
set forth in full the provisions incorporated by reference herein from the
Existing Credit Agreement and, by its execution of this Agreement, each Borrower
hereby agrees to modify the terms and provisions of this Agreement as
appropriate to provide for the inclusion of additional lenders upon any
assignment or proposed assignment by Citibank of its rights and obligations
hereunder effected in accordance with Section 5(h). In addition, API hereby
agrees to notify Citibank promptly and in any event within three Business Days
of any amendment, supplement or other modification to the Existing Credit
Agreement and, at the request of Citibank, to enter into any amendment or
supplement to this Agreement proposed by Citibank to incorporate comparable
amendments, supplements or other modifications to this Agreement.

     SECTION 5. Miscellaneous. (a) No amendment or waiver of any provision of
this Agreement, nor consent to any departure by either Borrower herefrom, shall
in any event be effective unless the same shall be in writing and signed by each
Borrower and Citibank, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

     (b) All notices and other communications provided for hereunder (except as
specified in Section 1(b) or 1(e)) shall be in writing (including telecopier,
telegraphic or telex) and mailed, telecopied, telegraphed, telexed or delivered,
if to either Borrower, at the address of API at 1345 Avenue of the Americas, New
York, New York 10105, Telephone: 212-282-5114, Telecopy: 212-282-6116,
Attention: Mr. Dennis Ling, Senior Vice President Finance-Treasurer; and if to
Citibank, at its address at 388 Greenwich Street, New York, New York 10013,
Telephone: (212) 816-8161, Telecopy: (212) 816-8153, Attention: Mr. Sandy
Salgado; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other party. All such notices and
communications shall be effective when delivered at the applicable address.

     (c) No failure on the part of Citibank to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

     (d) API agrees to pay on demand all reasonable out-of-pocket expenses
incurred by Citibank, including the reasonable fees and disbursements of one
firm of counsel (plus on firm of local

4



--------------------------------------------------------------------------------



counsel in any relevant jurisdiction to the extent necessary or appropriate in
connection with any proceeding relating to enforcement) in connection with the
negotiation and execution of this Agreement and, if necessary, in connection
with the administration and enforcement of any provisions of this Agreement.

     (e) API agrees to indemnify Citibank and each of its directors, officers,
employees, agents and controlling persons (each such Person, an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of, (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties thereto of their respective obligations hereunder or the
consummation of the transactions contemplated hereby, (ii) the use of the
proceeds of the Advances or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted form the gross negligence or willful
misconduct of any Indemnitee.

     The provisions of this Section 5(e) shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Advances, the reduction or cancellation of the Facility, the invalidity or
unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of Citibank. All amounts due under this
Section 5(e) shall be payable in immediately available funds upon written demand
thereof.

     (f) This Agreement shall be binding upon and inure to the benefit of the
Borrowers and Citibank and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of Citibank.

     (g) Citibank may assign to one or more Persons reasonably satisfactory to
API all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of the Facility and the
Advances owing to it) on the same terms and subject to the same conditions as
are set forth for assignments by lenders under the Existing Credit Agreement. In
connection with any such assignment, each Borrower agrees to execute and deliver
such documentation as Citibank or any such permitted assignee may reasonably
request to evidence such assignment and the rights and obligations of such
assignee hereunder.

     (h) This Agreement may be executed in separate counterparts by the parties
hereto, each of which when so executed shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

     (i) This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

     (j) Any judicial proceeding brought against either Borrower with respect to
this Agreement may be brought in any court of competent jurisdiction in the City
of New York, and, by its execution and delivery of this Agreement, each Borrower
shall be deemed, to the fullest extent permitted by law, to (a) accept,
generally and unconditionally, the jurisdiction of such courts, (b) irrevocably
waive any objection they may now or hereafter have as to the venue of any suit,
action or proceeding brought in

5



--------------------------------------------------------------------------------



such a court or that such court is an inconvenient forum and (c) consent that
service of process upon any of them may be made by certified or registered mail,
return receipt requested, at their address specified or determined in accordance
with the provisions of Section 5(b) and service so made shall be deemed
completed when received. Nothing herein shall affect the right to serve process
in any other manner permitted by law or shall limit the right of Citibank to
bring proceedings against any Borrower in the courts of any other jurisdiction.

6



--------------------------------------------------------------------------------



     (k) Waiver of Right to Jury. Each of the Borrowers and Citibank waives
trial by jury in any judicial proceeding involving, directly or indirectly, any
matter (whether sounding in tort, contract or otherwise) in any way arising out
of, related to, or connected with this Agreement or the relationships
established hereby.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

AVON PRODUCTS, INC.       By: /s/ Dennis Ling  

--------------------------------------------------------------------------------

  Name: Dennis Ling     Title: Senior Vice President, Global Finance
and Treasurer 



AVON CAPITAL CORPORATION       By: /s/ Dennis Ling  

--------------------------------------------------------------------------------

  Name: Dennis Ling     Title: Vice President and Treasurer 



CITIBANK, N.A.       By: /s/ Judith Green  

--------------------------------------------------------------------------------

  Name: Judith Green   Title: Vice President


7



--------------------------------------------------------------------------------



SCHEDULE 5.01(e)

Certain Litigation

          See (i) API’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2004, (ii) API’s Quarterly Reports on Form 10-Q for the fiscal
quarters ended March 31, 2005 and June 30, 2005 and (iii) API’s Current Reports
on Form 8-K filed with the Securities and Exchange Commission on August 2, 2005
and August 19, 2005.